 . ~'1'rr. - ,        •

                 1N THE 16TH JUDICIAL CIRCUIT COURT, JACKSON COUNTY,IVIISSOURI

  ~
 Judge or Division:                                              Case Number: 2016-CV11956
 CHARLES H MCKENZIE
 Plaintiff/Petitioner:                                          Plaintiffls/Petitioner's Attorney/Address
 REMY AYESH                                                     ANNE SCHIAVONE
                                                                4600 MADISON AVE STE 810
                                                           vs. KANSAS CITY, MO 64112
 Defendant./Respondent:                                         Court Address:
 APARIUM HOTEL GROUP, LLC                                       415 E l2th
 Nature of Suit:                                                KANSAS CITY, MO 64106
 CC Other Tort                                                                                                                          File
                                                               Summons in Civil Case
      The State of Missouri to: APARIUM HOTEL GROUP, LLC
                                 Alias:
  SRV RA:CSC LAWYERS INC SERV CO
  221 BOLIVAR STREET
  JEFFERSON CITY, MO 65101
                                                                                          PRIVATE PR®CESS SERVER
         COURTSEAL OF                        You are summoned to appear before this court and to file your pleading to the petition, a copy of
             OVRT p~                   which is attached, and to serve a copy of your pleading upon the attorney for Plaintiff/Petitioner at the
                                       above address all within 30 days after receiving this summons, exclusive of the day of service. If you fail to
          J ~                          file your pleading, judgment by default may be taken agains       for the r ef demanded in the petition.
                          ~                        15-MAY-2020
                                                        Date                                                    ~ Clerk
         JACSSONCOUNTY                 FurtherInformation:

                                                              Sheriff's or Server's Return
      Note to serving officer: Summons should be retumed to the court within thirty days after the date of issue.
      I certify that I have served the above summons by: (check one)
      ❑ delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
      ❑ leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
                                                                  a person of the Defendant's/Respondent's family over the age of 15 years who
            pennanently resides with the Defendant/Respondent.
      ❑ (for service on a corporation) delivering a copy of the summons and a copy of the petition to
                                                                                (name)                                                         (title).
      ❑ other
    Served at                                                                                                                             (address)
    in                                          (County/City of St. Louis), MO, on                               (date) at                         (time).

                              Name of SherifP or Server                                               Signature of Sheriff or Server
                                    Must be sworn before a notary public if not served by an authorized officer:
                                    Subscribed and sworn to before me on                                              (date).
             (Seal)
                                     My commission expires:
                                                                      Date                                     Notary Public
      Sherift's Fees
      Summons                      $
      Non Est                      $
      Sheriff's Deputy Salary
      Supplemental Surcharge       $    10.00
      Mileage                      $                    (_ miles @ $.             per mile)
      Total                        $
      A copy of the summons and a copy of the petition must be served on each Defendant/Respondent. For methods of service on all classes of
      suits, see Su reme Court Rule 54.




OSCA (7/2018) SM30 (JAKSMCC) For Court Use Only: Document Id # 20-SMCC4007 1 of 1 Civil Procedure Form No. 1, Rules 54.01— 54.05,
                                                                                                    54.13, and 54.20; 506.120 — 506.140, and 506.150 RSMo
                          Case 4:20-cv-00487-HFS Document 1-1 Filed 06/16/20 Page 1 of 28                                              Exhibit A
                   SUMMONS/GARNISHMENT SERVICE PACKETS
                         ATTORNEY INFORMATION



Under the Missouri e-filing system now utilized by the 16' Judicial Circuit Court, once a case has been
accepted for filing, a clerk prepares the necessary documents for service. The summons/garnishment is
sent to the attorney by an e-mail containing a link so that the filer may print and deliver the
summons/garnishment, pleadings and any other necessary documents to the person designated to serve
the documents.

Pursuant to State statutes, Supreme Court Rules and Local Court Rules, attorneys are required to print,
attach and serve specific documents with certain types of Petitions and other filings.

Please refer to the Court's website for instructions on how to assemble the service packets at:

16thcircuit.org —> Electronic Filing Information --+ Required Documents for Service — eFiled cases —~
Summons/Garnishment Service Packet Information.

Please review this information periodically, as revisions are frequently made. Thank you.



                                                       Circuit Court of Jackson County




Revised 7/3/13             Service Information - Attorney
            Case 4:20-cv-00487-HFS Document 1-1 Filed 06/16/20 Page 2 of 28                       Exhibit A
~         i .




                 IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                                   AT KANSAS CITY

    P.EMY AYESII,

                            PLAINTIFF(S),                            CASE NO. 2016-CV11956
    VS.                                                              DIVISION 13

    APARAU19'1 111OTEL GJROYJP, LLC,



                            DEFENDANT(S).

             NOTICE OF CASE MANAGEMENT CONFERENCE FOR CIVIL CASE
                            AND ORDER FOR MEDIATION


             NOTICE IS HEREBY GIVEN that a Case Management Conference will be held with the
    Honorable CIIARI,ES H 1VICKENZIE on 31-AUG-2020 in DIVISION 13 at 08e30 AM. All
    Applications for Continuance of a Case Management Conference should be filed on or before
    Wednesday of the week prior to the case management setting. Applications for Continuance of a
    Case Management Conference shall comply with Supreme Court Rule and 16t' Cir. R. 34.1.
    Continuance of a Case Management Conference will only be granted for good cause shown because
    it is the desire of the Court to meet with counsel and parties in all cases within the first 4 months that
    a case has been on file. All counsel and parties are directed to check Case.NET on the 16' Judicial
    Circuit web site at www.16thcircuit.org after filing an application for continuance to determine
    whether or not it has been granted.

            A lead attorney of record must be designated for each party as required by Local Rule 3.5.1.
     A separate pleading designating the lead attorney of record shall be filed by each party as described
    in Local Rule 3.5.2. The parties are advised that if they do not file a separate pleading designating
    lead counsel, even in situations where there is only one attorney representing the parry, JIS will not
    be updated by civil records department, and copies of orders will be sent to the address currently
    shown in JIS. Civil Records does not update attorney information from answers or other pleadings.
    The Designation of Lead Attorney pleading shall contain the name of lead counsel, firm name,
    mailing address, phone number, FAX number and E-mail address of the attorney who is lead
    counsel.
           At the Case Management Conference, counsel should be prepared to address at least the
    following:

            a.      A trial setting;
            b.      Expert Witness Disclosure Cutoff Date;
            C.      A schedule for the orderly preparation of the case for trial;
            d.      Any issues which require input or action by the Court;
            e.      The status of settlement negotiations.



    2016-CV 11956                                  Page 1 of 2                          DMSNCMCIV (2/2017)


            Case 4:20-cv-00487-HFS Document 1-1 Filed 06/16/20 Page 3 of 28                            Exhibit A
                                           MEDIATIO1oT
        The parties are ordered to participate in mediation pursuant to Supreme Court Rule 17.
Mediation shall be completed within 10 months after the date the case if filed for complex cases,
and 6 months after the date the case is filed for other circuit cases, unless otherwise ordered by
the Court. Each party shall personally appear at the mediation and participate in the process. In
the event a party does not have the authority to enter into a settlement, then a representative of
the entity that does have actual authority to enter into a settlement on behalf of the party shall
also personally attend the mediations with the party.

        The parties shall confer and select a mutually agreeable person to act as mediator in this
case. If the parties are unable to agree on a mediator the court will appoint a mediator at the
Case Management Conference.

       Each party shall pay their respective pro-rata cost of the mediation directly to the
mediator.

                                  POLICIES/PROCEDURES
       Please refer to the Court's web page www.l6thcircuit.ora for division policies and
procedural information listed by each judge.


                                              /S/ C]HARLES II MCICENZIE
                                              CHARLES H MCKENZIE, Circuit Judge


                                       Certificate of Service

         This is to certify that a copy of the foregoing was mailed postage pre-paid or hand
delivered to the plaintiff with the delivery of the file-stamped copy of the petition. It is further
certified that a copy of the foregoing will be served with the summons on each defendant named
in this action.

Attorney for Plaintiff(s):
TIFFANY BASANTZ KLOSENER, KLOSENER LAW FIRM, 5914 NE RUBY DRIVE, LEES
SUMiV11T, MO 64064

ANNE SCHIAVONE, 46001VIADISON AVE STE 810, KANSAS CITY, MO 64112

Defendant(s):
APARIUIvI I-IOTEL GROUP, LLC

Dated: 15-MAY-2020                                              MARY A. MARQUEZ
                                                                Court Administrator




2016-CV 11956                               Page 2 of 2                        DMSNCMCIV (2/2017)

        Case 4:20-cv-00487-HFS Document 1-1 Filed 06/16/20 Page 4 of 28                        Exhibit A
                                                                                        2016-CV11956
                    IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                            FXI AT KANSAS CITY ❑ AT INDEPENDENCE

  Remy Ayesh
                        PETITIONER/PLAINTIFF,

vS.                                                              CASE N

  Aparium Hotel Group, LLC
                     RESPONDENT/DEFENDANT.


                            1dIOTION FOR APPROVAL AND APPOINTMENT
                                   OF PRIVATE PROCESS SERVER

COMES NOW Requestor in the above captioned matter and for its Motion for Approval/ Appointment of a
Private Process Server, pursuant to Local Rule 4.9 of the Jackson County Circuit Court Rules, states to the Court
as follows:

The Requestor requests that the following individual be approved and appointed to serve process in this case:

        Legal Name Ronald J. Rugen

        Registration No. (if applicable) PPS20-0210


The Requestor states that:
❑    The above-named individual is qualified to serve process in this matter and that an affidavit
     containing the information required by Rule 4.9 and attesting to such qualifications is attached
     and incorporated as Exhibit "A".
® The above-named individual is on the Court's List of Approved Process Servers and all of the
     information contained in his/her Application and Affidavit currently on file is still correct.
❑    The above-named individual is on the Court's List of Approved Process Servers and the
     information contained in his/her Application and Affidavit needs to be updated as indicated in an
     attachment, provided by me herewith.

         /s/Anne Schiavone                                             Anne Schiavone
               Signature of Requesting Party                           Printed Name of Requesting Party.




It is hereby ordered that Requestor's Motion for Approval and Appointment of a Private Process server
is sustained and the above-named individual is hereby approved and appointed to serve process in the
above captioned matter.

      15-May-2020
        DATE                                        I]EPLI TY COtj-RT -ADMMSTRATOR

Revised Oct 2016


            Case 4:20-cv-00487-HFS Document 1-1 Filed 06/16/20 Page 5 of 28                            Exhibit A
                                                                                                         m

                                                                                2016-CV11956




                            IN THE CIRCUIT COURT OF JACKSON
                            COUNTY, MISSOURI AT KANSAS CITY

REMY AYESH,

               Plaintiff,                            Case No.:
vs.
                                                     Division:
APARIUM HOTEL GROUP, LLC
Serve Registered Agent:                              JURY TRIAL DEMANDED
CSC Lawyers Inc. Services Co.
221 Bolivar Street
Jefferson City, MO 65101                                                                                 ~
                                                                                                         ~


               Defendant.



                                   PETITION FOR DAMAGES

       COMES NOW Plaintiff, Remy Ayesh, by and through the undersigned counsel, and

states and alleges as follows for her Petition for Damages against Defendant.

                                     NATURE OF THE CASE

       1.      This is an action for legal and equitable relief to address the deprivation of

PlaintifP s civil rights based on sex discrimination and retaliation in violation of the Missouri

Human Rights Act ("MHItA"), Mo. Rev. Stat. § 213.010 and Title VII of the Civil Rights Act of

1964 ("Title VII"), 42 U.S.C. § 2000e et seq.


       2       Plaintiff seeks compensatory and punitive damages against Defendant, and

damages for the deprivation of her civil rights, as well as her cost and reasonable attorneys' fees

as provided for by law.



                                                i




        Case 4:20-cv-00487-HFS Document 1-1 Filed 06/16/20 Page 6 of 28                      Exhibit A
                                              PARTIES

          3.    Plaintiff Remy Ayesh ("Plaintifp' or "Ayesh") is, and was at all times relevant to

the allegations contained herein, a female resident of the State of Missouri, who worked for

Defendant in Jackson County, Missouri.

          4.    Defendant Aparium Hotel Group, LLC. ("Aparium") is a corporation authorized

to and conducting business in the State of Missouri, and more specifically in Jackson County,

Missouri, at 2101 Central Street, Kansas City, Missouri 64108.

          5.    Defendant Aparium is and was at all times relevant to the allegations contained

herein, an "employer" as that term is defined in the MHRA, Mo. Rev. Stat. § 213.010(7) (2005).

          6.    Defendant Aparium employs, and at all times relevant to the allegations herein

employed, six or more employees in the State of Missouri at times relevant to the allegations

herein.

          7.    Defendant Aparium is and was at all times relevant to the allegations contained

herein, an "employer" as that term is defined in Title VII of the Civil Rights Act of 1964.

          8.    On information and belief, Aparium APARIUM has, and at times relevant to the

allegations herein, had fifteen or more employees.

          9.    On information and belief, Defendant Aparium has had fifteen or more employees

for each working day in each of 20 or more calendar weeks in the current or preceding calendar

year.


                                    JIJRISDICTION AND VENUE


          10.   The discriminatory conduct alleged herein occurred in Jackson County, Missouri,

where Plaintiff was first injured, giving this Court jurisdiction over Plaintiff's claims and making



                                                04




          Case 4:20-cv-00487-HFS Document 1-1 Filed 06/16/20 Page 7 of 28                     Exhibit A
this Court an appropriate forum for the adjudication of Plaintiff's claims.

       11.     This court is a court of general jurisdiction and therefore has subject matter

jurisdiction over Plaintiff's claims because Plaintiff asserts a civil action for monetary damages

for violations of state and federal laws under the claims and theories pled herein.

       12      This Court has personal jurisdiction over the Defendant because Defendant

employed Plaintiff in Jackson County, Missouri, conducted and transacted business in Jackson

County, Missouri, and all or a substantial portion of the discriminatory and wrongful acts alleged

herein occurred in Jackson County, Missouri.

       13.     Venue is proper in this Court because all or a substantial part of the alleged acts,

omissions and occurrences giving rise to the claims alleged herein occurred at Defendant's

business, Plaintiff's former place of employment, in Jackson County, Missouri.


                                     CONDITIONS PRECEDENT


       14.     Plaintiff timely filed her Charge of Discrimination ("Charge") with the Missouri

Commission on Human Rights and the Equal Employment Opportunity Commission on or about

August 20, 2019, alleging discrimination on the basis of sex against Defendant. A copy of

Plaintij's MCHR Charge is attached hereto as Exhibit A and incorporated herein by reference.

       15.     The MCHR issued Plaintiff a Notice of Right to Sue with respect to her Charge of

Discrimination on or about February 18, 2020. A copy of the Notice of Right to Sue is attached

hereto as Exhibit E and incorporated herein by this reference.

       16.     The EEOC issued Plaintiff a separate Notice of Right to Sue with respect to her

Charge of Discrimination on or about March 4, 2020. A copy of the Notice of Right to Sue is

attached hereto as Exhibit C and incorporated herein by this reference.



                                                 3

        Case 4:20-cv-00487-HFS Document 1-1 Filed 06/16/20 Page 8 of 28                      Exhibit A
                                                                                                      r~




       17.     This action has been timely filed with this Court and Plaintiff has met all

conditions precedent to filing this action.


                                        FACTUAL ALLEGATIONS


       18.     Plaintiff is a female.

       19      Plaintiff worked for Defendant Aparium for approximately nine months.

       20.     Plaintiff worked for Aparium at the Crossroads Hotel as the Executive Chef and

helped open the three restaurants at the Crossroads Hotel from the ground up.

       21.     Plaintiff had significant employment responsibilities for APARIUM, including
                                                                                                      ~
overseeing the daily operations of the restaurant kitchens, creating menus, daily food

preparation, hiring and managing the kitchen staff, among others.

       22      During her employment with Defendant, Plaintiff opened and successfully

managed the kitchens for XR, the Crossroad Hotel's casual Italian restaurant, Lazia, the hotel's

fine dining restaurant and Percheron, the hotel's rooftop bar.

       23.     As the executive chef for Defendant, Plaintiff was nominated for Chef of the

Year, two of the restaurants, XR and Lazia, were nominated for Restaurant of the Year and

numerous dishes created and prepared by Plaintiff received awards and accolades.

       24.     Plaintiff reported to an all male management staff which included: Jeff Conrade,

Hotel Manager; Mike Vizcarra, Food and Beverage Director; and Mike Welsh, Assistant Food

and Beverage Director.

        25.    Conrade, Vizcarra and Welsh treated Plaintiff with continued disrespect,

undermined her authority and interfered with her duties and responsibilities.

        26.    For example, Welsh would stand in front of the pass window interfering with



                                                n
                                                ..

        Case 4:20-cv-00487-HFS Document 1-1 Filed 06/16/20 Page 9 of 28                   Exhibit A
                                                                                                         m




Plaintiff s abilities to expedite food orders, mocking Plaintiff by stating, "I bet you wish I

weren't standing here."

       N.      Conrade, Vizcarra and Welsh would circumvent PlaintifP's authority in the

kitchen, shouting orders at the kitchen staff, requesting the staff to perform tasks different than

those that Plaintiff had assigned. This behavior created confusion and significant stress in the

kitchen causing at least one kitchen staff employee to almost walk out on his job.

       28.     Conrade, Vizcarra and Welsh would personally criticize the performance and job

duties of the kitchen staff undermining PlaintifPs role as the Executive Chef responsible for

managing the kitchen staff.                                                                              D
                                                                                                         ~

       29      Vizcarra and Welsh would schedule meetings regarding the restaurants and

exclude Plaintiff from the meetings. When Plaintiff asked why she was not part of the meetings,

Vizcarra and Welsh told her that the meetings involved the front of the house and did not involve

her. Being excluded from these planning meetings made it difficult for Plaintiff to plan staff,

assignments and duties for the kitchen.

       30.     Throughout Plaintiff s employment, she was not provided any specific

information or direction regarding the restaurants. Whenever Plaintiff asked Vizcarra for

assistance or information he would tell Plaintiff that her request was not in within his job duties

even though Vizcarra was the food and beverage director and therefore, Plaintiffls supervisor.

       31.     In February 2019, Vizcarra told Plaintiff to come to the conference room. When

Plaintiff anived at the conference room Conrade and Welsh were also present.

       32      Conrade had three of PlaintifEs specialty dishes on the table. All three of the

dishes had received accolades and excellent reviews from food critics.

       33.     Conrade told Plaintiff that her dishes were inedible and garbage. Welsh and



                                                5


       Case 4:20-cv-00487-HFS Document 1-1 Filed 06/16/20 Page 10 of 28                      Exhibit A
Vizcarra sat on either side of Plaintiff laughing.

       34      After the meeting, Plaintiff made significant attempts to defend herself whenever

Conrade, Vizcarra or Welsh would undermine her or belittle her. In response, Conrade presented

Plaintiff with the book "Emotional Intelligence." Conrade did not give the book to any male

employee.

       35.     In March 2019, Plaintiff was preparing the menu for the opening of the Percheron

Rooftop Bar. Conrade, Vizcarra and Welsh immediately criticized and discounted Plaintiff s

ideas and began speaking with Plaintiff s male sous chef about the menu, undermining and

excluding Plaintiff.

       36      Vizcarra and Welsh frequently socialized at the restaurant with the male cooks

under Plaintiff and Vizcarra frequently had one on one discussions with Justin Kent, Executive

Sous Chef, about Plaintiff. These activities created a noticeable boy's club atmosphere at the

restaurants, undermining PlaintifP's authority with her staff.

       37.     The discriminatory treatment of Plaintiff was so blatant that other employees told

Plaintiff that a female manager with Defendant told her that the company wanted the Executive

Chef position to be held by a man.

        38.    Plaintiff complained repeatedly about the discriminating and harassing behavior

toward her.

        39     In approximately late November 2018, Plaintiff contacted human resources about

the discrimination toward her. Human resources was unresponsive to Plaintiff's complaints, did

no investigation and made no effort to stop the discriminatory, harassing and retaliatory actions.

        40.    During a meeting with Conrade and Mike Dugan, Director of Human Resources,

Plaintiff told Conrade and Dugan that she knew what was happening and the attitude toward her



                                                     T

       Case 4:20-cv-00487-HFS Document 1-1 Filed 06/16/20 Page 11 of 28                      Exhibit A
was because she was a woman. Plaintiff told Conrade and Dugan that a man would not be

similarly treated by them as she was being treated, and they would respect a man in her role.

Dugan's response to Plaintiff was that he "never thought about that, but I'm a guy." Nothing

further was done by Corirade or Dugan about Plaintiff s complaints.

       41.     Shortly thereafter, Plaintiff complained to Conrade about Vizcarra's and Welsh's

treatment of her. Conrade acknowledged that he had witnessed the behavior but did nothing

further to discipline either employee or stop any further discriminatory, harassing and retaliatory

actions.

       42      Plaintiff complained to Vizcarra about Conrade undermining and interfering with

her responsibilities in the kitchen. Vizcarra took no action on Plaintiff's complaints.

       43.     Plaintiff also complained to Welsh about his undermining and being disrespectful

toward her, telling him that even if he did not respect her, he had to respect communication

protocol. Welsh did not change his actions.

       44      Instead, Defendant began looking for ways to discipline Plaintiff. For example, in

approximately March or April 2019, Plaintiff was presented with a list of tasks that needed to be

addressed. She was told that if she were unsuccessful in completing the tasks, her employment

would be terminated. Many of the tasks were arbitrary and had nothing to do with the overall

duties of running the kitchen. Evan Sheridan, the newly appointed Corporate Chef, told Plaintiff

that most of the list had very little to do with the culinary process.

        45.    Regardless, Plaintiff completed every task on the list so that her job would not be

terminated.

        46.     Thereafter, Plaintiff was written up for allegedly abandoning her job when in fact

she was across the street from the hotel in a meeting with her two cooks for the day to discuss the



                                                  FA


       Case 4:20-cv-00487-HFS Document 1-1 Filed 06/16/20 Page 12 of 28                      Exhibit A
plans for the day, the guest reservations, and the menu. The two cooks, both male, were not

similarly disciplined for abandoning their jobs.

       47.     Throughout her employment Plaintiff was asked to participate as a chef in several

successful and significant community events. Specifically, Plaintiff participated in:

                              a. Supper Club hosted by Les Dames des Escoffier, a well-known

                                  group of women in the culinary industry worldwide;

                              b. Shuttle Cork a fundraiser for the Nelson Atkins Museum of

                                  Arts; and

                              c. A rib cook off to raise money for a children's hospital. Plaintiff

                                  was one of only five chefs asked to participate in this event.

       48.     A female employee emailed Plaintiff, Conrade and Dugan suggesting that

Plaintiffl s nomination and awards be shared with everyone. In response Conrade stated that he

and human resources would consider what to do with the information. None of Plaintiff s

achievements were thereafter shared by Defendant with the public or with the employees.

       49.     On May 10, 2019, after Plaintiff had successfully opened Percheron, the third and

final restaurant at the hotel, Dugan and Conrade met with Plaintiff and terminated her. Conrade

told Plaintiff she could be terminated or could choose to resign. Plaintiff chose to have her

employment reflect a resignation instead of a termination and chose to resign as requested.

       50      At the time of her resignation, the restaurants had been nominated for Restaurants

of the Year and Plaintiff had been nominated as Best Chef of the Year.

        51.    Defendant has engaged in a pattern and practice of discrimination based on sex.

        52     APARIUM has engaged in an ongoing, pattern and practice of sex

discrimination/harassment against Plaintiff and other female employees.




       Case 4:20-cv-00487-HFS Document 1-1 Filed 06/16/20 Page 13 of 28                       Exhibit A
        53.    On information and belief, the true reason for Plaintiff's termination was

discrimination based on sex, and part of Defendant's ongoing pattern of discrimination based on

sex.

        54     On information and belief, a male employee who was less qualified than Plaintiff,

took over Plaintiff's duties and responsibilities.

        55.    On information and belief, Plaintiff s replacement with a male employee,

additionally establishes Defendant's discriminatory motives and discriminatory treatment toward

Plaintiff.

        56.    The sex discrimination and wrongful termination Plaintiff experienced has

caused, and may continue to cause, lost wages and emotional distress.

        57.    As a result of the discrimination and retaliation to which Defendant has subjected

Plaintiff, Plaintiff has suffered and may continue to suffer damages, including but not limited to

lost wages, lost benefits, loss of earning capacity, loss of career opportunity, costs of seeking

alternate income, pain and suffering, emotional distress, humiliation, upset, damage to her

reputation, diminished job opportunities, deprivation of civil rights, and in other respects.


                                                 COUNTI
                                     Seg Discrimination/Harassment
                         Pursuant to the MHRA, Section 213.010 (2005), et seq.

        58.     Plaintiff incorporates by reference all other paragraphs 1-57 as though fully stated

here.

        59      During the course and scope of Plaintiffl s employment, Defendant engaged in a

pattern and practice of intentional discrimination and harassing treatment of Plaintiff based on

her sex and retaliated against Plaintiff, in violation of the MHIZA.


                                                     7

        Case 4:20-cv-00487-HFS Document 1-1 Filed 06/16/20 Page 14 of 28                        Exhibit A
                                                                                                          m
                                                                                                          m
                                                                                                          n
                                                                                                          ~
                                                                                                          0
                                                                                                          Z3
                                                                                                          ~'
                                                                                                          v
                                                                                                          ~
                                                                                                          m
        60.     By reason of Plaintiffs sex, Defendant discriminated against Plaintiff in ways            m~
                                                                                                          ~
                                                                                                          L
                                                                                                          n)n
including but not limited to those previously alleged herein in violation of the MHIZA.                   7;r
                                                                                                          U)
                                                                                                          0
                                                                                                          ~
        61.     Plaintiff complained to Defendant of the discrimination to which she was being
                                                                                                          ;rN
                                                                                                          ~
                                                                                                          ~
subjected and Plaintiff filed charges of discrimination with the EEOC and Missouri Commission             v
                                                                                                          U)
                                                                                                          n
on Human Rights.
                                                                                                          v
        62      Plaintilfs complaints of sex discrimination constituted a legally protected               ~
                                                                                                          ,
                                                                                                          ~
                                                                                                          N
activity under the MHIZA.                                                                                 O
                                                                                                          N
                                                                                                          O
        63.     By reason of Plaintiffls complaints, Defendant retaliated against Plaintiff in ways
                                                                                                          W
                                                                                                          .~
including but not limited to those previously alleged herein including Defendant disciplining             ~
                                                                                                          ~

Plaintiff and terminating Plaintiff.

        64.     The actions of Defendant, as noted above, have been continuously discriminatory

and retaliatory, arbitrary and capricious, and constituted a disparity in treatment toward Plaintiff

as to job terms, conditions, and privileges of employment, and constitute unlawful employment

practices in violation of the MHtA.

        65.     Defendant's ongoing discriminatory treatment of Plaintiff based on her sex was

severe and pervasive and would have been objectively offensive to a reasonable person in

PlaintifP s position.

        66.     The actions of Defendant were outrageous, calculated toward Plaintiff, or were in

reckless disregard of Plaintiff's statutory rights, and as such, constituted violations of the



        67.     Management-level employees of Defendant knew or should have known of the

sex discrimination described herein but failed to take appropriate action to address the

discrimination and further failed to implement effective and appropriate procedures to stop and



                                                 10


       Case 4:20-cv-00487-HFS Document 1-1 Filed 06/16/20 Page 15 of 28                       Exhibit A
remedy the gender discrimination.

       68.      Defendant failed to make good-faith efforts to enforce policies to prevent sex

discrimination against its employees, including Plaintiff.

       ffl      Plaintiff has been substantially monetarily damaged by Defendant's unlawful

employment practices, including its violation of the MHRA.

       70.      As a direct and proximate result of Defendant's unlawful violation of PlaintifPs

rights, as alleged above, Plaintiff has suffered substantial actual damages, including, but not

limited to: lost past and future income and employee benefits, humiliation, mental distress, harm

to reputation and severe career disruption, plus other pecuniary and non-pecuniary actual

damages, all in an amount which cannot be ascertained precisely at this time, but which will be

established in the course of discovery of comparative data regarding earnings and benefits paid

to other employees who remained employed and performed Plaintiff's duties after Plaintiff s

termination.

       71.      Plaintiff also is entitled to punitive damages in such amount as the jury deems

fair, reasonable and sufficient to punish Defendant and to deter this Defendant and others from

like conduct.

       72       Under the MHIZA, if Plaintiff prevails, she is entitled to recover all her costs

incurred herein, including reasonable attorneys fees and all other costs and expenses of litigation.

        73.     Plaintiff also seeks prejudgment interest on all actual damages found by the jury

to be due and owing through date of trial.

       WHEREFORE, Plaintiff prays for judgment, after jury trial, awarding Plaintiff all actual

damages and losses shown in evidence, and determined by the jury to be fair and reasonable, for

prejudgment interest, for punitive damages, for attorneys fees and expenses, and for all other



                                                 11


       Case 4:20-cv-00487-HFS Document 1-1 Filed 06/16/20 Page 16 of 28                       Exhibit A
damages and costs incurred and for such other relief as the Court deems proper.

                                                 COUNT II
                 Title VII — Sez Discrimination/Harassment 42 U.S.C. § 2000e et seq.

        74.     Plaintiff incorporates by reference the allegations in the paragraphs 1-57 as if

fully set forth herein.

        75.     During the course and scope of Plaintiffl s employment, Defendant engaged in a

pattern and practice of intentional discrimination and harassing treatment of Plaintiff based on

her sex and retaliated against Plaintiff, in violation of Title VII, 42 U.S.0 §2000e et seq.

        76      By reason of Plaintiff's sex, Defendant discriminated against Plaintiff in ways

including but not limited to those previously alleged herein in violation of Title VII.

        77.     Plaintiff complained to Defendant of the discrimination to which she was being

subjected and Plaintiff filed charges of discrimination with the EEOC and Missouri Commission

on Human Rights.

        78.      Plaintiff's complaints of sex discrimination constituted a legally protected

activity under Title VII.

        79      By reason of Plaintiffs complaints, Defendant retaliated against Plaintiff in ways

including but not limited to those previously alleged herein including Defendant disciplining

Plaintiff and terminating Plaintiff.

        80      The actions of Defendant, as noted above, have been continuously discriminatory

and retaliatory, arbitrary and capricious, and constituted a disparity in treatment toward Plaintiff

as to job terms, conditions, and privileges of employment, and constitute unlawful employment

practices in violation of Title VII.

        81.     Defendant's ongoing discriminatory treatment of Plaintiff based on her sex was



                                                 12


        Case 4:20-cv-00487-HFS Document 1-1 Filed 06/16/20 Page 17 of 28                        Exhibit A
severe and pervasive and would have been objectively offensive to a reasonable person in

Plaintiff's position.

        82.     The actions of Defendant were outrageous, calculated toward Plaintiff, or were in

reckless disregard of Plaintiff's statutory rights, and as such, constituted violations of the Title



        83.     Management-level employees of Defendant knew or should have known of the

sex discrimination described herein but failed to take appropriate action to address the

discrimination and further failed to implement effective and appropriate procedures to stop and

remedy the gender discrimination.

        84      Defendant failed to make good-faith efforts to enforce policies to prevent sex

discrimination against its employees, including Plaintiff.

        85.     Plaintiff has been substantially monetarily damaged by Defendant's unlawful

employment practices, including its violation of Title VII.

        86.     As a direct and proximate result of Defendant's unlawful violation of Plaintiffls

rights, as alleged above, Plaintiff has suffered substantial actual damages, including, but not

limited to: lost past and future income and employee benefits, humiliation, mental distress, harm

to reputation and severe career disruption, plus other pecuniary and non-pecuniary actual

damages, all in an amount which cannot be ascertained precisely at this time, but which will be

established in the course of discovery of comparative data regarding earnings and benefits paid

to other employees who remained employed and performed Plaintiff's duties after Plaintiff's

termination.

        87.     Plaintiff also is entitled to punitive damages in such amount as the jury deems

fair, reasonable and sufficient to punish Defendant and to deter this Defendant and others from



                                                13


        Case 4:20-cv-00487-HFS Document 1-1 Filed 06/16/20 Page 18 of 28                      Exhibit A
like conduct.

       88.      Under Title VII, if Plaintiff prevails, she is entitled to recover all her costs

incurred herein, including reasonable attorneys fees and all other costs and expenses of litigation.

       89.      Plaintiff also seeks prejudgment interest on all actual damages found by the jury

to be due and owing through date of trial.

       WHEREFORE, Plaintiff prays for judgment, after jury trial, awarding Plaintiff all actual

damages and losses shown in evidence, and determined by the jury to be fair and reasonable, for

prejudgment interest, for punitive damages, for attorneys fees and expenses as provided by 42

U.S.C. § 2000e 5(k); and for all other damages and costs incurred and for such other relief as the

Court deems proper.


                                      JURY TRIAL DEMANDED


       Plaintiff demands a jury trial on all Counts, so triable, alleged herein.


                               Respectfully submitted,

                               HOLMAN SCHIAVONE, LLC

                               By: ls/ Anne Schiavone
                               Anne Schiavone, MO Bar 449349
                               Tiffany B. Klosener, MO Bar #47078
                               4600 Madison Avenue, Suite 810
                               Kansas City, Missouri 64112
                               Telephone: 816.283 . 873 8
                               Facsimile: 816.283.8739
                               Email: aschiavone@hslawllc.com
                               Email: tklosener@hslawllc.com

                               ATTORNEYS FOR PLAINTIFF




                                                 14

       Case 4:20-cv-00487-HFS Document 1-1 Filed 06/16/20 Page 19 of 28                       Exhibit A
                                                                                                                                                                                                               m
                                                                                                                                                                                                              (D
                                                                                                                                                                     2016-CV11956                             ~C)0
                                                                                                                                                                                                               v
                                                                                                                                                                                                              ~
                 CHARGE OF DISCRIMINATION                                                                                              AGr:iNcv                        c'll;~ tci l; N t Muilat               ~




I h;> I~IIIP I~ arrtclra n> I he rl;V;,V. :~n .~r i. w-a. s~ Ffi~(w«   Al'I Sl:11C111Cl11 IKrOR' iU1PilIC1111L II111 If1RI1        ~ I~ I:P,~              E- ~~ f ~g- 51 3Lf3                                (D
                                                                                                                                                                                                              a.
                                                                                                                                                                                                              C_
                                                                                                                                   0. hHOC                                                         L_-1L4 3   Iy
                                                                                                                                                                                                              n
                                                                                                                                                                                        .1"dlil'"C            cn0
                                                                                                                                                                                                              7*


                                                         Missouri CommiSsion on IiuRlan. Riohts
                                                                                           e    .                                                                                                             ~

                                                                                                                                                                                                              ~
                                                                                                                                                                                                              !y
`AAI~Andreury dlr.. .lL~.. .f(ra,!                                                                                             I10ti11' TELkPtIQNF. (lu(•InJe Jr(•rr ('n,lo                                   ~
                                                                                                                                                                                                              cn
Remv Ayesh                                                                                                                                                 785 218 9937                                       v
                                                                                                                                                                                                              cn
STriU'raDnittitiS                                                                                       c'rrl7.Sr;Cl1_:\Nn'l..If Cnlil:                                          I)ATlz01;131R1'1i            n
                                                                                                                                                                                      ~                        I

                                                                                                                                                              tiTA"rl; CiR L(R'AL Ci0V1=1:N\II- N (           ~
~Nr\AII:O IS 1 t1C- L•'N11'LOYLK: LALICitt 0hG1NIL:1'fIUN. 11:A11'!_l)1'\1f:N'T AGG\Cl'. i\rPRI::' ' C                                      ''                                                                v
:\01114C'1' \ti'I I0 nlsCltl\n1:\TI:I) nC;A1,\S'r >:Il: 11I n,r»•c• fhan.o+,r lrsr helr» ,'.,                                                                                                                 ~

N.N4tl:                                                                        Rt)F1:\IPLuYl=1.:5.\ftAu3L1tS                        AUG 2 0 201 TeLcl 9Unra:~drt6rdc                     ial/e,i              ~
                                                                                                                                                                                                              N
    A urium Hotel Geoup LLC                                                                                    100+                                                                                           0
                                                                                                                                                                                                              N
                                                                                                                                 p m~~ IF non uman I
                                                                                                                               r,, •                             s               COl1ti'rl'                   O
STR1:[;'I'ADf~Rlctiti                                                                                   CI'I1'..S'1A'fL: , Ul~eDH~O
                                                                            nCityOffice g                                                                                                                     ~.
Registered Agent: CSC Lawi•ers f ncorporated Sen'ices Co. 221 Fiolivar St. Jefferson City, )E90                                                                                         Jackson               ~
65101                                                                                                                                                                                                         w
                                                                                                                                                                                                              .p
C::\IJSfiOr f)ISCICINIIN?1I'It?N n;\SLOC)N [C'ilr.d'rylprnpruLchrava:r;l                                                                             n:\'re nISCRlkil\,+1T(ONTUcih:rL:,CIi.                   ~
                                                                                                                                                     E_IRL!£57rIDEa.EP.d+        L.ITESTt.Il.l.1
     ~ ltnC=                       ~ CC)I(IR                  ~ sr~                          ~ RrLlc~urti                     a,\t~F,                Augusi20.13                  A~tay I(I,?ol9
                                            ~ KA I IL)\•r\L                                                                    (hhcr
          ~       IZI~'f:\l.IA'! I(7~                   U1tICiJ\                   ~ I~IS:\IiII_I'Il' ❑
                                                                                                                                                          ~ C•C)\rl\Iiltv(i:\C'1'I(:IN


PARTICt1LARS:
Iwas hired b), respondents in Au`,ust of 21018 as an Executive CiieC More specilicallv. Iwas hired b}' Alexander
Wolf, VP of Food and Beveraee for respondent. Durine my employment I-X\las the only female Exzcutive Chef
employed in.respondeiit"s 12:properties across the US. I nlas employed as the Executive Chef for the Crossroads
Iiotel \+Ihiclt encompasses 3 restaurants.At the tinie l tivas`h•ired I\vas taskcd with asscmbling ki.tchen: staffs.
desioning menus and openine the 3 restaurants \\ ithi.n the hotel. My subordinate employees included i Sous Chefs
and approximatelv 30 kitchen employees. ncarly all were niale. Under mv direction, all three restaurants were
successfull}' opened and I %\'as nominated for Chef"of the Year. kR and Lazia. 2 of the 3 restaurants within the
ltotel. were nominated for restaurani of the year in thcir respectiate categories. Numerous dishes were ttominated Ittr
a«ards and received accolades. Mv superiors were all malc. none of whom ha~l equi\=alent experience in the
restaurant industrv:. Durin~ m}~ cmploymcnt. 1\vas subjccted to systematic and ongoing discrimination based on tiiy
gender. 1v(y male super~~isors include~l liotel. manat~er.leff Conrade. Food.and Be~'eratzve Director Ariikc Vizcarra and
Asst. Food and Reverage Directcir Mike Welsh. Tliese individuals treatzd me H-ith disrespect. undermined my
position and authoritv. and ititerfzred \vith my duties and responsibilities. Examples of tlhis conduct included Mike
1'✓ standin_L, in front of thz IiasS » indo\v. inte.rfering witli niv abilitti' to expedite orders attd stating "I bet you wish I
weren't standing hzre'-. Thev -would shout ordzrs to the kitchen staffover me. '11iei, would challengc my c:allin~~ of
tickets and. cliallznue other females. Mv niale supervisors would NTll at the cooks despite accepted procedures that
evary communication eo tltroueh nte. Derogatory comments were made to me about mv gender :utd lack of abilit}'
hascd on my gender. '1'hc comments included but were not liniited to ind'tviduals stating that Executivc Che1'
positions should b.c hcld bv men. W.hen 1would express mv concerns abouttmanagemcrit intringing on mv
responsibilities aild autliorit}' nothin-.: was done. Mike V and Mike W. would lea\re me aut.of rneetings even though
1was-halfol'the departmcnt. Wlicn I asked wh\• 1\\'as being excludNd they responded that it 4vas front of the hou5e
"stufi" and thercforc 1 did not need to be a part of it. Anvlirne I\\=ould ask for assistance fi'om Ivlike V, he would
state that he cc).uld :not help because it was not his department. despite thz fact that hc «/as the Director o1' Food and
Beverage:, Mike W and Ivtikz V. continued to undermine my autlioritv and bclittle me. :Any staff »rhb was decmed
to be loyal to me was berated hkr them. A11 of'the above was oneoing behay.ior by male maliaeement. One
particularl}I disturbing cvcnimg in February of?019. Mike V canie to Find nie. lIe had aorin on lhis face and IeiIds
nle to the conlerZnce roonl.




                            Case 4:20-cv-00487-HFS Document 1-1 Filed 06/16/20 Page 20 of 28                                                                                             Exhibit A
When I arrivcd in thc confcrence roi)tn I saw that JetfC. had _33 ol'mv specialtv dishes on the table. AII ofthe disltes
had received accolades and cxcellcnt reviews from food critics. ,Ic11- C. began criticizing me and telling me that
thev were inedible and ~arba~~e. f~'like ~~ and (.~1ike V each sat ne~t to tne durin~ this beratin~ and w~ere lauehin~.
Male employees were never treated in such a manner. i\iale mana~~enient continued to undermine niy authoritv and
strip me of duties. ,leff and Mike W. would constantly' challettce and dictate vv'hat should be on the menus. The
more I tried to push back on their discrimination the more they belittled nte. Shortiv after the menu incident and mv
attempts to stand up f'or myself. ,fcft' Lave me a book called "Emotional lntellig,cnce". I am sure that !he would not
have f!iVen this to a male emplovze. In March of?C119. when I formulated the menu for the I'ercheron Rooftop Bar
it v.•as immediatelv criticized b} male management. Thev' discounted my ideas and be~Jan Lrlin~z tu the male Sous
Cheis. further cxcludina me. I niade scveral complaints about the discriminatory environment but nothin~s was
done. More specificallv. in late November/earlv December 201 S. I went to I-IR about the gender discrimination I
was experiencing. HR -,atts unresponsive. Thereatier I went to Jef•I'C. and complained abc)ut Ntike V. and Mike
W.'s treatment oi' rne. Althclugh Jzff C. acknowledged ttiat lie had witnessed the behaNfior about whicll I was
                                                                                                                                                                                                    N
complainine he was cif nn assistance. l also coniplained to Mike V about Jzff C. interfering >.rith my                                                                                              O
                                                                                                                                                                                                    N
responsibiliiies. He too was ofnu assistance. In March/April c11'2019, and I611ow'ing my co►nplaints to various                                                                                     O
                                                                                                                                                                                                    i
individuals. Iwas presented w-ith a list ol'matlers tliat needed to be addressed. I belie-e that managemi nt thought I
                                                                                                                                                                                                    ~
could not successfully conrplete the assienment. :\t tlie end of the list it stated tlhai nry "cmplo}'ment Nvas dependent                                                                           w
                                                                                                                                                                                                    ~
upon completion of this list". 1was able to successfullv complcte the list. Wlien this attempt to document an                                                                                       i
alleeed lack of perfoi-mance was unsuccessful. I was shortlN- therzafter written up for abandonin<, my work. I had                                                                                  ~
not abandoned mv vvorl:. I was across the stree.t nleetint, with mv 2 cooks to talk about the day. the resen•ations at
Lazia and the cvcning's me:nu. -1-hc tnale cooks were not written up despite being offprcmi5es v`'ith nie. In .^pril.
aftcr cxpressin~~, mv concerns to an invzstc)r who was visitina from C'hicaeo, he responded that male mananement
was "fuel:ing vvith mc" hecause I am ti w•otnan. :llter suecessfullv openin~r all 3 restaurants- tu accolades and rave
revievvs.1 vv'as tcrminated on or about \,lav 10. 2019. At the time ol'nn• termination the restaurants «'ere nominated
for best restaurants ofthr= year and I w'as nominated as best chefof the vear. I have been discriminatcd aoainst
hased on mv ;~ender and retaliated aoainst lollowing my complaiilis of discrimination. As a rzsult of respondent's
actions I have suffered and will contitiuc to sufTer emotional distress a►)d lost vvaLes.
                                                                                                 tit )"PARS' - t\1`hru nece,san lia State ;utd Lncnl Rrquucmcnilsl
t u;tnl Ihis charge IIICt1 wIUI 1117t11 lhe l:hO(, At1(I the tit:uw or Incul Aeenc~, i I ~m. I
                                                            m nunther and I wdI
tcill ttdrt,a Ihc a~encies il"I chvtgc m) ~ddre~, nr tel~ptr~e
a+oper.na I'ulh u nit them m thc procc:.ine ni m) ch;irge tn accordunee aith thcir               I;uear or aliimt thst I Itavc reud Ilrc ah(lbl• Cllur_u'C and that It Ip IrIIC In Illi   txq ol'
 ruceJure;,                                                                                      m% knomleaee. inliornwtion nnd helicl

I duclure under penullv nl' pvrjun that the liuecoine is true und correct.                       tiIG7NATt,, RE ql- CCl',4PLAI\;\N- l'


                                                            J                 f~                 St Iliti('ItIH1i1) Ahl) Skl'cqtN lO 111:1 OR!; %!P -rl IIti I).aTL

                                          i7targutpPam r~,1;wfU ~




                                                                                                                             QU G 2 0 2019

                                                                                                                  IJiO Co~ ~efsonCity Officepl9hfs




                          Case 4:20-cv-00487-HFS Document 1-1 Filed 06/16/20 Page 21 of 28                                                                                    Exhibit A
EEOCFORMI3S-P.(11rOB)                U.S. Equal Employment Opportunity Commission
                                                                                                PERSON FILING CHARGE




                                                                                                                 Remy Ayesh
                                                                                                THIS PERSON       (check one orboth)

     APARIUM HOTEL GROUP, LLC
                                                                                                 a      Claims To Be Aggrieved

                                                                                                 ~ Is Filing on Behalf of Other(s)
     Registered Agent: Csc Lawyers Incorporated Services Co.
     221 Bolivar Street                                                                         EEOC CHARGE NO.
     Jefferson City, MO 65101
                                                                                                         28E-2019-01443
                                                                                                FEPA CHARGE NO.
                                                                                                                E-08/19-51343
        NOTICE OF CHARGE OF DISCRIMINATION IN JURISDICTION WHERE A FEP AGENCY WILL INfTIALLY PROCESS
                                       (See the enclosed for additional in(ormation)

     THIS IS NOTICE THAT A CHARGE.OF EMPLOYMENT DISCRIMINATION UNDER
       ® Title VII of the Civil Rights Act (Title VII)    ~ The Equal Pay Act (EPA}           ~ The Americans with Disabilities Act (ADA)

       F—I The Age Discrimination in Employment'Act (ADEA)                F—I The Genetic Information Nondiscrimination Act (GINA)

     HAS BEEN RECEIVED BY

 FI The EEOC and sent for initial processing to
                                                                                                 (FEP Agency)

 F   x—1 The      Missouri Commission On Human Rights
                                                         (FEP Agency)
                                                                                                      and sent to EEOC for dual filing purposes.


     While EEOC has jurisdiction (upon expiration of any deferral requirement if this is a Title VII, ADA or GINA charge) to investigate this
     charge, EEOC may suspend its investigation and await the issuance of the Agency's final findings and orders. These findings and
     orders will be given vreight by EEOC in making its own determination as to whether reasonable cause exists to believe that
     discrimination has occurred,

     You are therefore encouraged to cooperate fully with the Agency. AII facts and evidence provided by you to the Agency will be
     considered by EEOC when it reviews the Agency's final flndings and orders. In many cases EEOC will take no further action, thereby
     avoiding. the necessity of an investigation by both the Agency and EEOC, This likelihood is increased by your active cooperation with
     the Agency_

     As a party to the charge, you may request that EEOC review the final findings and orders,of the above-named Agency.
     For such a request to be honored, you must notify EEOC in writing within 15 days of your receipt of the Agency's final decision and
     order. If the Agency terminates its proceedings without issuing a final finding and order, you will be contacted further by EEOC.
     Regardless of whether the Agency or EEOC processes the charge, the Recordkeeping and Non-Retaliation provisions of the statutes
     as explained in the enclosed information sheet apply.
     For further correspondence on this matter, please use the charge number(s) shown above.


     Enclosure(s): Copy of Charge

CIRCUMSTANCES OF ALLEGED DISCRIMINATION

 ❑     Race ❑ Color       © Sex ❑ Relfgion           ❑ National Origin   ❑ Age    ❑ Disabifity ® Retaliation    ❑ Genetic Informat(on    ❑ Other




See enctosed copy of charge of discrimination.



Date                       Name / Title of Authorized Official                                     Signature


                          Lloyd J. Vasquez, Jr.,
September 3, 2019         District Director




                        Case 4:20-cv-00487-HFS Document 1-1 Filed 06/16/20 Page 22 of 28                                             Exhibit A
                                        MISSOURi DEPARTMENT OF LABOR AND INDUSTRIAL RELATIONS
                                                                                                                                      2016-CV11956
          . ~                    MISSOURI COMMISSION ON HUMAN RIGHTS
  MICHAEL L. PARSON                            ANNA S. HUI                                       Martha Staggs
       GOVERNOR                                                                                                                                  AusA WARREN, PH.D.
                                           DEPARTMENT DIRECTOR                               COMMISSION CHAIRPERSON                              EXECUTIVE DIRECTOR




Rem A esh




                                                                  NOTICE OF RIGHT TO SUE



RE:         Remy Ayesh vs. APARIUM HOTEL GROUP, LLC
            E-08/19-51343 28E-2019-01443C

The Missouri Commission on Human Rights (MCHR) is terminating its proceedings and issuing this notice of your
right to sue under the Missouri Human Rights Act because you have requested a notice of your right to sue.

This letter indicates your right to bring a civil action within 90 days of the date of this notice against the
respondent(s) named in the complaint. Such an action may be brought in any circuit court in any county in which
the unlawful discriminatory practice is alleged to have occurred, but it must be brought no later than two years
after the alleged cause occurred or its reasonabie discovery. Upon issuance of this notice, the MCHR is
terminating all proceedings relating to the complaint. No person may file or reinstate a complaint with the MCHR
after the issuance of a notice of right to sue relating to the same practice or act. You are hereby notified of your
right to sue the Respondent(s) named in your compliant in state circuit court. THIS MUST BE DONE WITHIN 90
DAYS OF THE DATE OF THIS NOTICE OR YOUR RIGHT TO SUE IS LOST.

You are also notified that the Executive Director is hereby administratively closing this case and terminating all
MCHR proceedings relating to it. This notice of right to sue has no effect on the suit-filing period of any federal
claims. This notice of right to sue is being issued as required by Section 213.111.1, RSMo, because it has been
over 180 days after the filing of the complaint and MCHR has not completed its administrative processing.


Respectfully,



Alisa Warren, Ph.D.                                                                                           February 18, 2020
Executive Director                                                                                            Date

C:         additional contacts listed on next page
                 //                                   ~                                 ❑                                   ❑                                     ❑
                                                                                                                                                                  ~



     3315 W. TRUMAN BLVD.             111 N. 7TH STREET, SUITE 903                P.O. Box 1300                  1410 GENESSEE, SUITE 260                   106 ARTHUR STREET
          P.O. Box 1129                ST. Louls, MO 63101-2100              OZARK, MO 65721-1300                  KANSAS CITY, MO 64102                          SUITE D
 JEFFERSON CITY, MO 65102-1129            PHONE: 314340-7590                                                          FAx: 816-889-3582                 SIKESTON, MO 63801-5454
     PHONE:573-751-3325                    FAx:314-340-7238                                                                                                 FAx:573-472-5321
     All,ecoari Conlndssion on Hun+an Higbfs is an eqaal opporiunity eneployer/progranr. Auxllfary aldes and services are available npon requesr to iudividuaLs wilh disabifi(ies.
                                                          TDDl1lY: 1-800-735-2966 (TDD) Relay Missouri: 711
                                                     www.labor.mo.govlmohumanrights             E-Mail; mchr@labor.mo.gov
                      Case 4:20-cv-00487-HFS Document 1-1 Filed 06/16/20 Page 23 of 28                                                                        Exhibit A
                     RE:    Remy Ayesh vs. APARIUM HOTEL GROUP, LLC
                              E-08/19-51343 28E-2019-01443C


APARIUM HOTEL GROUP, LLC
Registered Agent: Csc Lawyers Incorporated Services Co.
221 Bolivar Street
Jefferson City, MO 65101

Peter G. Fischer
ATTORNEY AT LAW
Washington Square, Suite 1100
1050 Connecticut Avenue, N.W.
Washington, DC 20036

Anne Schiavone
ATTORNEY AT LAW
4600 Madison Avenue, Suite 810
Kansas City, MO 64112




            Case 4:20-cv-00487-HFS Document 1-1 Filed 06/16/20 Page 24 of 28   Exhibit A
 EEOC Form 161-B (11/16)                   U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION                     2016-CV11956
                                         IVOTICE OF RIGHT TO SUE (ISSUED ON REQUEST)

 To:    Remy Ayesh                                                                     From: St. Louis District Office
                                                                                                1222 Spruce Street
                                                                                                Room 8.100
                                                                                                Saint Louis, MO 63103


       E-1        On behalf of person(s) aggrieved whose identity is
                  CONFIDENTIAL (29 CFR §1609.7(a))

 EEOC Charge No.                                         EEOC Representative                                            Telephone No.
                                                         Joseph J. Wilson,
 28E-2019-01443                                          State $ Local Program Manager                                  (314) 539-7816
                                                                                    (See a/so the additfonat fnformatfon enc/osed with this form.)
NOTICE TO THE PERSON AGGRIEVED:

Title VII of the Civil Rights Act of 1964, the Americans with Disabilities Act (ADA), or the Genetic Information Nondiscrimination
Act (GINA): This is your Notice of Right to Sue, issued under Title V11, the ADA or GINA based on the above-numbered charge. It has
been issued at your request. Your lawsuit under Title VI I, the ADA or GINA must be filed in a federal or state court WITHIN 90 DAYS
of your receipt of this notice; or your right to sue based on this charge will be lost. (The time limit for filing suit based on a claim under
state, law may be different.)

       ~         More than 180 days have passed since the filing of this charge.
                                                                                                                                                     C.
                                                                                                                                                     70~
       ~         Less than 180 days have passed since the filing of this charge, but I have determined that it is unlikely that the EEOC wifl
                  be able to complete its administrative processing within 180 days from the filfng of this charge.
       ~         The EEOC is terminating its processing of this charge.

       ~         The EEOC will continue to process this charge.

Age Discrlmination in Employment Act (ADEA): You may sue under the ADEA at any time from 60 days after the charge was filed until
90 days after you receive notice that we have completed action on the charge. In this regard, the paragraph marked beiow applies to
your case:

       Q         The EEOC is closing your case. Therefore, your lawsuit under the ADEA must be filed in federal or state court WITHIN
                 90 DAYS of your r.eceipt of this Notice. Othennrise, your right to sue based on the above-numbered charge will be lost.

       F—I The EEOC is continuing its handling of your ADEA case. However, if 60 days have passed since the filing of the charge,
           you may file suit in federal or state court under the ADEA at this time.

Equal Pay Act (EPA): You already have the right to sue under the EPA (filing an EEOC charge is not required.) EPA suits must be brought
in federal or state court within 2 years (3 years for willful violafions) of the alleged EPA underpayment. This means that backpay due for
any violations that occurred more than 2 years (3 years) before you file suit may not be collectible.

If you file suit, based on this charge, please send a copy of your court complaint to this office.


                                                                          On behalf of the Commission



                                                                                                                      March 4, 2020 '
                                                                       Lloyd J. Vasquez, Jr.,                              (Date Mailed)
                                                                         District Director
 Enclosures(s)
 cc: AAnne Schiavone                                                      APARIUM HOTEL GROUP, LLC
        ATTORNEY AT LAW                                                   Registered Agent: CSC Lawyers Incorporated Services Co,
        4600 Madison Avenue, Suite 810                                    221 Bolivar Street
        Kansas City, MO 64112                                             Jefferson City, MO 65101

                                                                          Peter G. Fischer
                                                                          ATTORNEY AT LAW
                                                                          Washington Square, Suite 1100
                                                                          1050 Connecticut Avenue, N.W.
                                                                          Washington, DC 20036

                   Case 4:20-cv-00487-HFS Document 1-1 Filed 06/16/20 Page 25 of 28                                          Exhibit A
Endosure with EEOC
Form 161-B (11/16)
                                      INFORMATION RELATED TO FILING SUIT
                                    UNDER THE LAWS ENFORCED BY THE EEOC

                     (This information relates to filing suit in Federal or State court under Federal law.
            !f you also plan to sue claiming violations of State law, please be aware that time limits and other
                   provisions of State !aw may be shorter or more limited than those described below.)

PRIVATE SUIT RIGHTS __ Title VII of the Civil Rights Act, the Americans with Disabilities Act (ADA),
                      the Genetic Information Nondiscrimination Act (GINA), or the Age
                                 Discrimination in Employment Act (ADEA):

In order to pursue this matter further, you must file a lawsuit against the respondent(s) named in the charge within
90 da s of the date you recefve this Notice. Therefore, you should keep a record of this date. Once this 90-
day period is over, your right to sue based on the charge referred to in this Notice will be lost. If you intend to
consult an attorney, you should do so promptly. Give your attorney a copy of this Notice, and its envelope, and tell
him or her the date you received it. Furthermore, in order to avoid any question that you did not act in a timely
manner, it is prudent that your suit be filed within 90 days of the date this Notice was mailed to you (as
indicated where the Notice is signed) or the date of the postmark, if later.
Your lawsuit may be filed in U.S. District Court or a State court of competent jurisdiction. (Usually, the appropriate        L
State court is the general civil trial court.) Whether you file in Federal or State court is a matter for you to decide       W
after talking to your attorney. Filing this Notice is not enough. You must file a"complaint" that contains a short            "
statement of the facts of your case which shows that you are entitled to relief. Courts often require that a copy of          ~
your charge must be attached to the complaint you file in court. If so, you should remove your birth date from the
charge. Some courts will not accept your complaint where the charge includes a date of birth. Your suit may include
any matter alleged in the charge or, to the extent permitted by court decisions, matters like or related to the matters
alleged in the charge. Generally, suits are brought in the State where the alleged unlawful practice occurred, but in
some cases can be brought where relevant employment records are kept, where the employment would have
been, or where the respondent has its main office. If you have simple questions, you usually can get answers from
the office of the clerk of the court where you are bringing suit, but do not expect that office to write your complaint
or make legal strategy decisions for you.

PRIVATE SUIT RIGHTS -- Equal Pay Act (EPA):

EPA suits must be filed in court within 2 years (3 years for willful violations) of the alleged EPA underpayment: back
pay due for violations that occurred more than 2 years (3 years) before you file suit may not be collectible. For
example, if you were underpaid under the EPA for work performed from 7/1/08 to 12/1/08, you should file suit
before 7/1/10 — not 12/1/10 — in order to recover unpaid wages due for July 2008. This time limit for filing an EPA
suit is separate from the 90-dayfiling period under Title VII, the ADA; GINA or the ADEA referred to above.
Therefore, if you also plan to sue under Title VII, the ADA, GINA or the ADEA, in addition to suing on the EPA
claim, suit must be filed within 90 days of this Notice and within the 2- or 3-year EPA back pay recovery period.

ATTORNEY REPRESENTATION -- Title VII, the ADA or GINA:

If you cannot afford or have been unable to obtain a lawyer to represent you, the U.S. District Court having jurisdiction
in your case may, in limited circumstances, assist you in obtaining a lawyer. Requests for such assistance must be
made to the U.S. District Court in the form and manner it requires (you should be prepared to explain in detail your
efforts to retain an attorney). Requests should be made well before the end of the 90-day period mentioned above,
because such requests do not relieve you of the requirement to bring suit within 90 days.

ATTORNEY REFERRAL AND EEOC ASSISTANCE -- AII Statutes:

You may contact the EEOC representative shown on your Notice if you need help in finding a lawyer or if you have any
questions about your legal rights, including advice on which U.S. District Court can hear your case. If you need to
inspect or obtain a copy of inforrnation in EEOC's file on the charge, please request it promptly in writing and provide
your charge number (as shown on your Notice). While EEOC destroys charge files after a certain time, all charge files
are kept for at least 6 months after our last action on the case. Therefore, if you file suit and want to review the charge
file, please make your review request within 6 months of this Notice. (Before filing suit, any request should be
made within the next 90 days.)

                 IF YOU FILE SUIT, PLEASE SEND A COPY OF YOUR COURT COMPLAINT TO THIS OFFICE.

               Case 4:20-cv-00487-HFS Document 1-1 Filed 06/16/20 Page 26 of 28                                Exhibit A
                                                                                        2016-CV11956
                     IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                             FXI AT KANSAS CITY ❑ AT INDEPENDENCE

  Remy Ayesh
                        PETITIONER/PLAINTIFF,

vS.                                                              CASE N0.

  Aparium Hotel Group, LLC
                     RESPONDENT/DEFENDANT.


                            MOTION FOR APPROVAL AND APPOINTMENT
                                 OF PRIVATE PROCESS SERVER

COMES NOW Requestor in the above captioned matter and for its Motion for Approval/ Appointment of a
Private Process Server, pursuant to Local Rule 4.9 of the Jackson County Circuit Court Rules, states to the Court
as follows:

The Requestor requests that the following individual be approved and appointed to serve process in this case:
        Legal Name Ronald J. Rugen

        Registration No. (if applicable) PPS20-0210


The Requestor states that:
❑ The above-named individual is qualified to serve process in this matter and that an affidavit
     containing the information required by Rule 4.9 and attesting to such qualifications is attached
     and incorporated as EXhibit "A".
® The above-named individual is on the Court's List of Approved Process Servers and all of the
     information contained in his/her Application and Affidavit currently on file is still correct.
❑ The above-named individual is on the Court's List of Approved Process Servers and the
     information contained in his/her Application and Affidavit needs to be updated as indicated in an
     attachment, provided by me herewith.

         /s/Anne Schiavone                                             Anne Schiavone
               Signature of Requesting Party                           Printed Name of Requesting Party


                                                   ORDER

It is hereby ordered that Requestor's Motion for Approval and Appointment of a Private Process server
is sustained and the above-named individual is hereby approved and appointed to serve process in the
above captioned matter.



        DATE                                                                     R1lJ!14: 1

Revised Oct 2016


           Case 4:20-cv-00487-HFS Document 1-1 Filed 06/16/20 Page 27 of 28                            Exhibit A
                                                                        2016-CV11956

                          IN THE CIRCUIT COURT OF JACKSON
                          COUNTY, MISSOURI AT KANSAS CITY

REMY AYESH,

             Plaintiff,                       Case No.:
vs.
                                              Division:
APARIUM HOTEL GROUP, LLC
Serve Registered A e~nt:                      JURY TRIAL DEMANDED
CSC Lawyers Inc. Services Co.
221 Bolivar Street
Jefferson City, MO 65101

             Defendant.


                              REOUEST FOR SUMMONS

      COMES NOW, Plaintiff Remy Ayesh, respectfully requests the Court issue a Summons

for defendant Aparium Hotel Group, LLC.

                                              Respectfully submitted,


                                              HOLMAN SCHIAVONE, LLC

                                              By: ls/ Anne Schiavone
                                              Anne Schiavone, MO Bar #49349
                                              Tiffany B. Klosener, MO Bar #47078
                                              4600 Madison Avenue, Suite 810
                                              Kansas City, Missouri 64112
                                              Telephone: 816.283.873 8
                                              Facsimile: 816.283.8739
                                              Email: aschiavonekhslawllc.com
                                              Email: tklosener@hslawllc.com

                                              ATTORNEYS FOR PLAINTIFF




      Case 4:20-cv-00487-HFS Document 1-1 Filed 06/16/20 Page 28 of 28             Exhibit A
